Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/200410 filed on 10/21/2022. 
Status of Claims
Claims 1-4 and 7-10 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections are withdrawn. New claim objections are issued. Rejections under 35 USC 101 are maintained. Rejections under 103 are maintained and updated below. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. The rejection has been updated below to reflect the amended claim language.
Applicant’s prior art arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. The amended limitations are disclosed by the Zhou reference and mapped below.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claims 1 and 7 recite “wherein the first number represents the quantify of the products produced during the first processing time period” where they should recite “wherein the first number represents the quantity of the products produced during the first processing time period”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-4 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 7-10 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 7 are directed to an abstract idea by reciting […] configured to acquire first result information which is result information acquired through […] for a product produced through a prescribed step, the first result information including information that indicates a first processing time period which is a processing time period of the step for a first number of the products, wherein the first number represents the quantify of the products produced during the first processing time period, and second result information which is result information acquired through […] including information that indicates a second processing time period which is a processing time of the step for a second number of the products produced through the step, wherein the second number being different from the first number and represents the quantity of the products produced during the second processing time period; and […] configured to convert, if the first number of the products does not equate to the second number of the products, the first result information and the second result information into a plurality of result information sets by performing time-division of the first result information and/or the second result information such that the result information sets each indicate an individually calculated time period taken to perform the step for a same unit number of the products, wherein a step progression degree per unit time is obtained for each of the plurality of result information sets obtained by the time-division, and presence/absence of an abnormality in each of the result information sets is determined by comparison of the obtained progression degree with a reference progression degree; and […] showing, in graph form, the plurality of result information sets obtained by the time-division, wherein the […] divides the plurality of result information sets into subsets of the plurality of result information sets based on similarity in step progression degree per unit time of each of the plurality of result information sets with adjacent result information set, and displays each of the subsets of the plurality of result information sets as linear slope, wherein the […] alerts through highlights, among the subsets of the plurality of result information sets, a subset of the plurality of result information sets in which the presence of an abnormality has been determined. The claimed are considered abstract because these steps recite mathematical relationships and mental processes including an observation, evaluation, judgement and opinion. The claims acquire first and second result information for a product that includes processing time periods and converts the result information into result information sets by dividing the result information by the time taken to perform a step for the same number of products and displays subsets of the plurality of result information sets to alert, through highlights, a subset of the plurality of result information sets in which the presence of an abnormality has been determined which is a mathematical relationship such as organizing information and manipulating information through mathematical correlations and a mental process such as an evaluation but for the recitation of generic computing components.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as internet of things (IoT) devices, a result information acquisition unit, a result information conversion unit, an information presentation unit configured to create a screen) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-4 and 8-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “acquire” first and second result information, “convert” the first and second result information into a plurality of result information sets, “create” a screen showing the plurality of result information sets, “display” each subset of the plurality of result information sets as linear slope, and “alert” through highlights a subset of the plurality of result information sets in which the presence of abnormality has been determined (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-4 and 7-10 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 USC 103 as being unpatentable over the teachings of
Matsuya et al, US Publication No. 20200150636 A1, hereinafter Matsuya, in view of
Shen et al, US Publication No. 20220113710 A1, hereinafter Shen, in view of
Kurihara, US Publication No. 20020152615 A1, hereinafter Kurihara, in further view of 
Zhou et al, US Publication No. 2012/0083917 A1, hereinafter Zhou. As per,

	Claims 1, 7
Matsuya teaches
A data analysis support apparatus that is formed of an information processing apparatus, comprising: /
A data analysis support method executed by an70 DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01information processing apparatus, comprising:
a result information acquisition unit configured to acquire 5first result information which is result information acquired through internet of things (IoT) devices for a product produced through a prescribed step, the first result information including information that indicates a first processing time period which is a processing time period of the step for a first number of the products, (Matsuya fig. 5; [0082] “The production management supporting system 100 includes a management server 250 and one or more management clients 210 coupled to the management server 250. To the management server 250, each of the management clients 210 and a production system 200 is coupled via a communication network (e.g., a local area network (LAN), a wide area network (WAN), or the Internet) 290”)
[…]
and 10second result information acquired through the IoT devices which is result information including information that indicates a second processing time period which is a processing time of the step for a second number of the products produced through the step, […]; (Matsuya fig. 5; [0082])
[…]. 
Matsuya does not explicitly teach
wherein the first number represents the quantify of the products produced during the first processing time period, 
[…] wherein the second number being different from the first number and represents the quantity of the products produced during the second processing time period;
15a result information conversion unit configured to convert, if the first number of the products does not equate to the second number of the products, the first result information and the second result information 67DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01into a plurality of result information sets by performing time-division of the first result information and/or the second result information such that the result information sets each indicate an individually calculated time period taken to perform the step for a same unit number of 5the products,
wherein a step progression degree per unit time is obtained for each of the plurality of result information sets obtained by the time-division, and presence/absence of an abnormality in each of the result information sets is determined by comparison of the obtained progression degree with a reference progression degree; and 
an information presentation unit configured to create a screen showing, in graph form, the plurality of result information sets obtained by the time-division, wherein the information presentation unit divides the plurality of result information sets into subsets of the plurality of result information sets based on similarity in step progression degree per unit time of each of the plurality of result information sets with adjacent result information set, and displays each of the subsets of the plurality of result information sets as linear slope,   
wherein the information presentation unit alerts through highlights, among the subsets of the plurality of result information sets, a subset of the plurality of result information sets in which the presence of an abnormality has been determined.
Shen however in the analogous art of production management teaches
wherein the first number represents the quantify of the products produced during the first processing time period, (Shen fig. 6 noting the numbers of products produced; [0009] “the quantity record of each time period includes a quantity of work in process at each process station of the production line in said each time period;” [0177] “current quantities of work in process at most of the processing stations in FIG. 6 are at corresponding maximum quantities of work in process”)
[…] wherein the second number being different from the first number and represents the quantity of the products produced during the second processing time period; (Shen fig. 6 noting the numbers of products produced; [0009] “the quantity record of each time period includes a quantity of work in process at each process station of the production line in said each time period;” [0177] “current quantities of work in process at most of the processing stations in FIG. 6 are at corresponding maximum quantities of work in process”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system to include quantities of of products produced in each time period in view of Shen in an effort to enable timely adjustments to production line attributes to avoid affecting the productivity (see Shen ¶ [0064] & MPEP 2143G).
Kurihara however in the analogous art of production management teaches
and 15a result information conversion unit configured to convert, if the first number of the products does not equate to the second number of the products, the first result information and the second result information 67DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01into a plurality of result information sets by performing time-division of the first result information and/or the second result information such that the result information sets each indicate an individually calculated time period taken to perform the step for a same unit number of 5the products. (Kurihara fig. 3 noting the relative assembly man-hours; [0032]-[0033] “ST07: When the decision is "NO" at ST06, calculate the assignment ratios in assembly man-hours of the subline areas. The subline areas (101 to 105) shown in FIG. 1 are divided for each model into ones synchronous with the assembly line 10 for assembly and asynchronous ones with storage capacity. Upon an attempt to level the man-hours of the respective zones, such zones as having higher man-hour ratios are laid side by side;” [0037] “For models "A" and "B" having respective different constant assembly man-hours, a man-hour ratio of the assembly man-hours thereof to the standard assembly man-hours (assembly man-hours of each zone) is calculated for each zone.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system and Shen’s work in process system to include converting result sets to indicate a time taken to perform a step for a same unit number of products in view of Kurihara in an effort to improve assembly line productivity (see Kurihara ¶ [0066] & MPEP 2143G).
Zhou however in the analogous art of production management teaches
wherein a step progression degree per unit time is obtained for each of the plurality of result information sets obtained by the time-division, and presence/absence of an abnormality in each of the result information sets is determined by comparison of the obtained progression degree with a reference progression degree; and (Zhou fig. 19;  [0210] “The first graphical representation and the second graphical representation may be aligned at an instance in time (e.g., the instance in time indicated by reference 1850, 1852 or 1855 in FIG. 19). In an embodiment, the first graphical representation and the second graphical representation may be in alignment across the entire displayed time interval (e.g., the displayed time interval 1810), and as such, may share a common time scale across their respective time axis.”)
an information presentation unit configured to create a screen showing, in graph form, the plurality of result information sets obtained by the time-division, wherein the information presentation unit divides the plurality of result information sets into subsets of the plurality of result information sets based on similarity in step progression degree per unit time of each of the plurality of result information sets with adjacent result information set, and displays each of the subsets of the plurality of result information sets as linear slope,  (Zhou figs. 5-11; fig. 20; [0158] “In FIG. 20, a second parameter or variable 1822b ("simple_process/mixer_conc") has been selected in addition to the first parameter or variable 1822a. In response to the selection of candidate factor 1822b, an additional section 1860 corresponding to the additional factor 1822b is presented on the display 1800 … in FIG. 20, the additional section 1860 of the display 1800 includes a current variable curve 1862 corresponding to measured variable values of "simple_process/mixer_conc," an optimal, mean or expected variable curve 1865 for "simple_process/mixer_conc," and corresponding deviation curves 1868 and 1870;” [0211] “the correlation of the predicted fault and the at least one measured variable or parameter (block 2010) may include a correlation of the predicted fault and more than one candidate factor. As such, a respective graphical representation corresponding to each candidate factor may be simultaneously displayed in conjunction with the graphical representation corresponding to the predicted fault.”) 
wherein the information presentation unit alerts through highlights, among the subsets of the plurality of result information sets, a subset of the plurality of result information sets in which the presence of an abnormality has been determined. (Zhou [0033] “the example OMS manages access and control to the process control data via a graphical user interface. This user interface may be used to alert a process control operator to the occurrence of any process control faults;” [0121] “ Abnormal deviations in a variable from past batches may be a source of detected faults and/or deviations in overall quality variables and/or overall process quality variations. The variable trend graph 510 shows how values associated with a current batch for a variable have deviated from previous batches. Multiple variable trend graphs 510 may be opened by an operator to display the history trends of multiple variables. The example variable trend graph 510 may display a history of values for any measured variable, calculated quality variable, and/or overall process quality variable.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system, Shen’s work in process system, and Kurihara’s result set conversion to include comparing progression between reference and obtain time intervals to detect an abnormality and present an alert in view of Zhou in an effort to identify and correct faults (see Zhou ¶ [0144] & MPEP 2143G).
Claims 2, 8
Matsuya teaches
wherein the information presentation unit is configured to show the plurality of result information sets obtained by the time-division, with a time axis indicated by an abscissa and a progression status of the step indicated by an ordinate.  (Matsuya fig. 1; [0060] “the support program 150 analyzes the past record information 140 by being executed by the processor portion 130 and displays a diagram chart 170 showing the production situation on the basis of the result of the analysis. The diagram chart 170 is a so-called polygonal line graph. In the present embodiment, in the chart 170, the horizontal axis (an example of a first axis) corresponds to time, the vertical axis (an example of a second axis) corresponds to the steps … the abscissa axis is referred to as a "time axis", while the ordinate axis is referred to as a "step axis".”)
Claims 3, 9
Matsuya teaches

wherein 68DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01the processing time period is defined by a start time at which the step is started and an end time at which the step is ended, and the information presentation unit indicates a line 5connecting a point corresponding to the start time with a point corresponding to the end time in the graph form.  (Matsuya fig. 1)

Claims 4 and 10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Matsuya in view of Shen in view of Kurihara in further view of Zhou and in even further view of
McAfee, US Publication No. 2006/0242298 A1, hereinafter McAfee. AS per,

Claims 4, 10
Matsuya still teaches the result information conversion unit sets. Matsuya / Shen / Kurihara / Zhou do not explicitly teach
wherein 10the result information conversion unit sets, as the unit number, a greatest common divisor of the first number and the second number.  
McAfee however in the analogous art of process analysis teaches
wherein 10the result information conversion unit sets, as the unit number, a greatest common divisor of the first number and the second number.  (McAfee [0010] “computing a greatest common divisor for a set of current normalized values for raw weights”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system, Shen’s work in process system, Kurihara’s result set conversion, and Zhou’s alert display to include a greatest common divisor of two numbers in view of McAfee in an effort to normalize raw data for accurate analysis (see McAfee ¶ [0019] & MPEP 2143G).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crespino et al, Anomaly detection in aerospace product manufacturing, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624